             Case 3:21-cv-00198-SM-RLB         Document 84      08/16/21 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA
                                    BATON ROUGE DIVISION


SHARON LEWIS                                                 Civil Action No: 21-198-BAJ-RLB

Plaintiff

V.

BOARD OF SUPERVISORS OF LOUISIANA
STATE UNIVERSITY ET. AL.

Defendant


                       MEMORANDUM IN OPPOSITION TO DEFENDANT
                         EDWIN “LES” MILES’ MOTION TO DISMISS

MAY IT PLEASE THE COURT:

            NOW INTO THE COURT comes plaintiff Sharon Lewis who opposes Defendant

EDWIN “LES” MILES’ (MILES) Motion to Dismiss for the following reasons:

           Plaintiff adopts each and every argument in her Memorandum In Opposition To Taylor

Porter Defendants motion to dismiss (Doc. No. 80 ) in support of this Memorandum in

Opposition. Plaintiff has voluntarily dismissed Edwin “Les” Miles with prejudice as a Title IX

defendant (Doc. No. 83), therefore his arguments regarding Title IX are moot.

     I.       Introduction

          When Edwin “Les” Miles (Miles) led LSU to the 2008 BCS National Championship game

at the Louisiana Superdome, grown men in attendance cried. In football-starved Louisiana, Miles

was now one of the most powerful and beloved figures in the state. Leading LSU to a second

National Championship Game in 2011 only cemented his stature in the state.1



1   Doc. No. 8 ¶ 166


                                                  1
          Case 3:21-cv-00198-SM-RLB                  Document 84         08/16/21 Page 2 of 20




      But, in addition to Miles’ prodigious talents as a football coach, he was sexual predator and

bigot.2 When Miles’ egregious behavior threatened the lucrative football program 3 the enterprise

agreed to conceal the investigation until forced to release it in 2020. Moreover, Miles

participated directly and through his lawyers Peter Ginsburg (Ginsburg) and A. Edward Hardin

Jr. (Hardin) participated in the operation and management of the enterprise.

        Further, multiple predicate acts that furthered the scheme to conceal Miles’ sexual

misconduct and violations of federal and state law were the direct and proximate cause of

plaintiff’s injuries to her property interest in her business and employment. It was reasonably

foreseeable to the RICO Defendants that Miles would retaliate against plaintiff. These predicate

acts, as detailed more fully herein, were the direct and proximate cause of plaintiff being

denied promotions, loss of bonuses, loss of benefits, loss of pay increases, damage to plaintiff’s

professional reputation and being named a defendant in a class action lawsuit.4 These injuries are

concrete and are recoverable under RICO.

      Despite plaintiff’s well-pled First Amended Complaint (herein after referred to as

“Complaint”), attached exhibits and RICO Case Statement, Miles is now asking the court to

suspend its common sense and dismiss plaintiff’s well-pled Complaint as not plausible Ashcroft

v. Iqbal, 556 U.S. 662, 664 (2009).5 Therefore, for the following reasons Miles’ frivolous and

unsupported motion to dismiss should be denied:




2 Doc. No. 8 ¶¶ 34 through 41, 129 through 134; Doc. No. 8-2, p. 3 through 10; Doc. No. 8-1, p 49 through 54
3 Doc. No. 8 ¶165
4 Doc. No. 8 ¶¶ 88, 101, 102, 200 (A) ; Doc. No. 45, p.21 Section 15
5 Miles was terminated from his Head Coach position at the University of Kansas for the conduct alleged in

plaintiff’s Complaint.


                                                        2
         Case 3:21-cv-00198-SM-RLB             Document 84        08/16/21 Page 3 of 20




  II.     Plaintiff’s First Amended Complaint Complies with 12(B)(6) Standards.

        Miles’ argument that plaintiff’s claims are not plausible is both frivolous and

nonsensical. In ruling on a 12(b)(6) motion, the court must accept well-pled facts as true and

view them in a light most favorable to plaintiff. Collins v. Morgan Stanley Dean Witter, 224 F.

3d 496, 498 (5th Cir. 2000). Plaintiff’s complaint “need not contain detailed factual allegations,”

however, she must allege sufficient facts “to state a claim to relief that is plausible on its face.”

Colony Ins. Co. v. Peachtree Constr., Ltd., 647 F. 3d 248, 252 (5th Cir. 2011) (quoting Bell Atl.

Corp v. Twombly, 550 U.S. 544, 555, 570 (2007). A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference Miles is

liable for the misconduct alleged in plaintiff’s RICO claims. Ashcroft v. Iqbal at 678 (citing

Twombly, 550 U.S. at 556). Nevertheless, “a well-pled complaint may proceed even if it strikes a

savvy Judge that actual proof of those facts are improbable and that a recovery is very remote

and unlikely.” Id. at 556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

        Here, plaintiff’s well-pled Complaint and RICO case statement allege each and every

element required to prove her RICO claims. In addition to the Miles Investigation, plaintiff

attached to her Complaint the Husch Blackwell Report ( Doc. No. 8-1) and Taylor Porter Billing

Records ( Doc. No. 8-4, 8-5, 8-6). These documents support plaintiff’s well-pled allegations

Miles and his co-conspirators formed an associate in-fact enterprise around a common plan to

conceal complaints of sexual harassment and criminal conduct from Title IX investigations, Title

IX related oversight, local law enforcement and state public records request and to control LSU

Athletics. Plaintiff pled six (6) schemes that worked in concert in furtherance of the enterprise’s

common plan. United States v. Fattah, 914 F.3d 112, 168,169 (3rd Cir. 2019).




                                                  3
          Case 3:21-cv-00198-SM-RLB                Document 84         08/16/21 Page 4 of 20




       Plaintiff’s well-pled Complaint shows the association in-fact enterprise specifically

targeted, retaliated against and facilitated a hostile working environment toward plaintiff for

repeatedly reporting Title IX violations, injuring her property interest in her business and

employment.6 Moreover, the Husch Blackwell report documented plaintiff was the only

individual in the LSU Athletic Department who consistently reported Title IX violations and was

retaliated against for it.7

     Moreover, plaintiff’s well-pled Complaint show the Taylor Porter Defendants were brought

in by William Jenkins to orchestrate, direct and aid in facilitating the scheme to conceal Miles’

sexual misconduct from Title IX investigators and local law enforcement. 8 Taylor Porter

specifically directed the RICO Defendants not to disclose the Miles sexual harassment

investigation to LSU. 9 Further, they directed Miles’ lawyers Ginsburg and Hardin to conceal

the report in their offices.10 Consequently, Ginsburg, Hardin and Taylor Porter Defendants’

concealed the Miles Investigation in their law offices from LSU for eight (8) years, until they

were forced to release them by the court. 11

       Title IX regulations specifically require that once a complaint has been received the

institution must conduct an independent investigation. The Husch Blackwell Report concluded

about Taylor Porter being designated to investigate Miles:

        “ This designation raises conflicts of interest concerns as it is not clear how the

          firm could have been neutral in the investigation. There was also no provision in the



6 Doc. No. 8 ¶¶ 86 through 105
7 Doc No. 8-1, p. 49 ¶3
8 Doc No. 8-1 p. 51 ¶ 1
9 Doc. No. 8¶ 141
10 Doc No. 8-3 p. 6 ¶ 10
11 See Kenny Jacoby & S.B. v. Thomas Galligan et al C-700649 21/D; The state court found LSU “was unreasonable,

arbitrary and capricious in its refusal and delay and the redacted manner in which the documents were produced;
Doc No. 8 ¶ 161


                                                       4
             Case 3:21-cv-00198-SM-RLB                Document 84   08/16/21 Page 5 of 20




             applicable Title IX policy for these sorts of investigations to be outsourced to third

             parties.”12

In the face of overwhelming and uncontradicted facts, Miles is asking the court to suspend its

common sense and find that plaintiff’s RICO claims are not plausible. Therefore, assuming

plaintiff’s allegations are true and viewing her complaint in a light most favorable to plaintiff,

Miles’ motion to dismiss should be denied.

     III.     Lewis’ RICO Claims are not time-barred

            Fraudulent Concealment

             The RICO defendants engaged in fraudulent concealment of their racketeering

activities. Under the doctrine of fraudulent concealment, "the limitations period is tolled until the

plaintiff discovers or with reasonable diligence should have discovered the concealed fraud.”

Joseph v. Bach & Wasserman, L.L.C. (5th Cir. 2012) (citing Love v. Nat'l Med. Enterprises, 230

F.3d 765, 779 (5th Cir. 2000). Here, the RICO Defendants committed affirmative acts to

wrongfully conceal material facts relating to their wrongdoing. 13 Further, in 2013 Vicki Crochet

called plaintiff to her law office and specifically told her the sexual harassment complaints

against Miles and star football players and the retaliation and hostile work environment for

reporting such complaints, were not unlawful, nor a violation of LSU policy. 14 Thus, it was

reasonable plaintiff would believe the attorney holding herself out as conducting the Title IX

investigation, that no further investigation was required and she had no further options for legal

actions.




12 Doc No. 8-1 p. 51 ¶ 1l
13 Doc No. 8 ¶¶ 139, 140, 141; Doc No. 8-2 , p.2 ¶ 3; Id Fn. 16
14 Doc No. 8 ¶ 76




                                                         5
          Case 3:21-cv-00198-SM-RLB                Document 84        08/16/21 Page 6 of 20




         Moreover, from 2013 to 2020 plaintiff repeatedly reported Title IX violations to Verge

Ausberry and Miriam Segar and was told her complaints had no merit and to look for a new job

if she were unhappy.15 As a result, plaintiff did not discover the activities of the criminal

enterprise until the release of the Husch Blackwell Report and Miles Report in March 2021.

         Moreover, any RICO injury plaintiff suffered within the four-year limitations period was

not time-barred, even if plaintiff knew, which she did not, of the fraudulent schemes involving

similar conduct more than four years before she filed suit. Joseph v. Bach & Wasserman, L.L.C.

at 775. Plaintiff has alleged she suffered multiple injuries to her business and property

within the four-year limitation. 16

         The RICO Defendants racketeering activity was the direct and proximate cause of

plaintiff suffering a nervous breakdown in 2013.17 Plaintiff was hospitalized and remain under

the care of mental health professionals until this day.18 During this period plaintiff’s mental

incapacity prevented her from pursuing her RICO claims. Hood v. Sears Roebuck and Co., 168

F.3d 231, 233 (5th Cir. 1999). The equitable tolling during periods of mental capacity is a fact-

based determination. Mandarino v. Mandarino, 180 F. App’x 258 (2d. Cir. 2006). Therefore,

assuming plaintiff’s allegations are true and viewing them in a light most favorable to plaintiff,

her RICO claims are not time-barred and Miles’ motion to dismiss should be denied.

     IV. Lewis stated a substantive RICO claim under 18.S.C. Section 1962 (c ).

         In order for plaintiff to show a violation of § 1962(c), she must allege (1) conduct (2) of

an enterprise (3) through a pattern (4) of racketeering activity. The plaintiff must allege each of




15 Doc No. 8 ¶¶ 77, 80 through 85, 105
16 Doc No. 8 ¶¶ 101, 102, 104, 175 through 185; Doc. No. 45-1 p. 40 through 42
17 Doc. No. 8 ¶ 99
18 Id.




                                                      6
         Case 3:21-cv-00198-SM-RLB            Document 84       08/16/21 Page 7 of 20




these elements to state a claim. Sedima v. Imrex Company, Inc, 473 U.S. 479, 496 (1985). Here

plaintiff’s well-pled complaint and RICO case statement stated each and every element necessary

to prove her claim.

          a. Plaintiff pled “conduct” of the RICO enterprise.

     Plaintiff has alleged RICO Defendants formed an associate in-fact enterprise. Boyle v.

United States, 556 U.S. 938 (2009). To “participate, directly or indirectly, in the conduct of such

enterprise's affairs,” an individual must have some part in the operation or management of the

enterprise itself. Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 551 (5th Cir. 2012). Plaintiff’s

well-pled pleadings and RICO case statement prove Miles participated in the operation and

management of the enterprise directly and through Ginsburg and Hardin by:

       1. Vicki Crochet (Crochet) contacted the head of LSU’s Human Resources and

           pressured him to contact a professor to change a student’s grade who had filed a

           complaint against Miles;

       2. Taylor Porter Defendants travelled to New Orleans to meet with Ginsburg,

           complainant student and her father to facilitate the exchange of money to bribe

           student into dropping her sexual misconduct complaint against Miles;

       3. Crochet called plaintiff to her downtown office and told her Miles had not violated

           any LSU policy or law in order to dissuade her from investigating and reporting

           complaints of sexual misconduct by coaches and players;

       4. Ginsburg and Hardin concealed the Miles investigation in their offices from 2013 to

           2020 to shield it from Title IX investigations, law enforcement and public documents

           requests;




                                                 7
          Case 3:21-cv-00198-SM-RLB                 Document 84          08/16/21 Page 8 of 20




        5. Ginsburg directly participated in 74 predicate acts of mail and wire fraud sent in

             furtherance of the criminal conspiracy.19

        6. Hardin directly participated in 17 predicate acts of mail and wire fraud sent in

             furtherance of the criminal conspiracy.20

Moreover, Taylor Porter Billing Records show Miles had knowledge of, intent to and reached an

agreement to conceal criminal conduct, Title IX violations and public records.21

        Therefore, assuming plaintiff’s allegations are true and viewing them in a light most

favorable to plaintiff, the court must find Miles participated in the operation and management of

the associate in-fact enterprise and his motion to dismiss should be denied.

            b. Plaintiff has pled a valid enterprise

          Plaintiff’s RICO case statement alleges with specificity RICO Defendants formed an

associate in-fact enterprise.22 All of the RICO Defendants knew each other. United States v.

Fattah at 166. Moreover, plaintiff’s RICO case statement lists each defendant, their misconduct

and the liability of each defendant. 23 Plaintiff’s well-pled pleadings and RICO case statement

show each RICO Defendant engaged in multiple predicate acts in furtherance of the conspiracy.

Each RICO Defendant’s alleged misconduct is referenced in an exhibit attached to plaintiff’s

complaint or a public statement made by RICO Defendants.




19 Doc. No. 45-1
20 Id.
21 Doc No. 8-4, 8-5, 8-6
22 Doc. No. 45, Section 6, p. 18- 19; The Miles Memo To File (Doc. No. 8-2, p.2 ) state with specificity the

participants in the management and operation of associate in-fact enterprise in 2012/2013. Further, plaintiff’s
well-pled pleadings show additional RICO Defendants with knowledge of the fraudulent scheme took affirmative
steps to further the conspiracy, thereby opting into the enterprise.
23 Doc. No. 45, p. 2 – 9.




                                                        8
          Case 3:21-cv-00198-SM-RLB                   Document 84           08/16/21 Page 9 of 20




            c. The Association-in-Fact Enterprise is distinct from LSU


       Plaintiff’s Complaint and RICO statement does not name LSU as the enterprise nor is LSU

named as a RICO defendant. Plaintiff alleges the individual RICO Defendants are Board of

Supervisor members, employees and legal counsel of LSU which formed an associate in-fact

enterprise. This allegation is sufficient to demonstrate the RICO Defendants are distinct from

LSU. Abraham v. Singh, 480 F.3d. 351, 356 (5th Cir. 2007). The courts have allowed RICO

complaints to proceed where the defendants are among the members of a separate association-in-

fact enterprise. 24

           Furthermore, plaintiff has alleged all of the RICO Defendants acted outside of the

scope of their duties as LSU Officials and /or employees and legal counsel and formed an

association in fact enterprise.25 Stanley Jacobs (Jacobs), Robert Yarborough (Yarborough),

Garrett Danos (Danos), James Williams (Williams) and Mary Leach Werner (Werner) (“BOS

RICO Defendants”) racketeering conduct was outside the scope and authority of their duties as

BOS members. The Southern Association of Colleges and Schools (SACS) Rule 5.2 (c) states

the President of LSU has ultimate control over the Athletic Department. 26 Yet, plaintiff’s well-

pled Complaint show the BOS Defendants participating in the management of the day-to-day

operations of the Athletic Department. Further, the BOS RICO Defendants in 2013 and 2019




24Ocean Energy II, Inc. v. Alexander & Alexander, Inc., 868 F.2d 740, 749 (5th Cir. 1989) (factual question existed as
to whether alleged association of insurance companies, company subsidiaries, and local agents who allegedly sold
fraudulent policies constituted a RICO enterprise); Alcorn County v. U.S. Interstate Supplies 731 F.2d 1160, 1168
(5th Cir. 1984) (an association of individuals and a corporation that sold supplies to a county government by bribing
a county employee could constitute a enterprise; Living Designs, Inc. v. E. I. DuPont de Nemours and Co., 431 F.3d
353, 361 (9th Cir. 2005) (allowing enterprise consisting of DuPont, its outside law firms, and expert witnesses
retained by the law firms); ); United States v. Console, 13 F.3d 641, 652 (3d Cir. 1993) (an association-in-fact
consisting of a law firm and a medical practice satisfies RICO’s definition of enterprise)
25 Doc. No. 45 p. 18 -19
26 Doc. No. 8 ¶ 169




                                                          9
         Case 3:21-cv-00198-SM-RLB                 Document 84         08/16/21 Page 10 of 20




concealed their racketeering activity from their fellow Board members. 27 This was a violation of

the LSU By-Law 9 (A) (1) that required “ any matter having a significant long-term impact

directly and indirectly” on any campus required the full board approval. 28

         RICO Defendants who are LSU employees acted outside of the scope of their

employment. They actively concealed sexual and criminal misconduct of coaches and athletes

from the full Board of Supervisors. They participated in the bribing of a student to withdraw her

complaint against Miles. They instituted a fraudulent PM-73 (Title IX) Investigation against

plaintiff.29 They participated in predicate acts that were the direct and proximate cause of

plaintiff’s property interest in her employment and business.

         In October 2020 the full BOS, having knowledge of the fraudulent scheme to conceal the

Miles Investigation, nevertheless opted to act in furtherance of the scheme and directed Taylor

Porter Defendants to fight its release, which had been requested by USA Today per La. R.S.

44:32.30 Plaintiff’s well-pled Complaint shows the BOS engaged in a fraudulent scheme to

conceal Title IX investigations from the Department of Education Office of Civil Rights in order

to defraud the federal government out of federal funds that would have otherwise been restricted

from the University. 31 Therefore, assuming plaintiff’s allegations are true and viewing them in a

light most favorable to plaintiff, the RICO Defendants at all times were acting outside of the

scope of their authority, formed an associate in-fact enterprise and Miles’ motion to dismiss

should be denied.




27 Doc. No. 8¶¶ 141, 171
28 Through discovery plaintiff will show the BOS members not listed as RICO Defendants or Actors were aware of
the scheme to conceal the Miles Investigation and bribe his victims.
29 Doc. No. 8 ¶¶ 174 through 185
30 Doc. No. 8 ¶ 161; Doc. No. 45, p. 8 ¶ 2, p. 9 ¶ 1
31 Id.




                                                      10
         Case 3:21-cv-00198-SM-RLB                 Document 84          08/16/21 Page 11 of 20




            d. Plaintiff plausibly alleged an “Ongoing Organization”

        Plaintiff’s well-pled Complaint specifically alleges the associate in-fact enterprise is

ongoing. The enterprise was ongoing in order to complete the conspiracy. United States v. Fattah

at 162. Taylor Porter Defendants, Ginsburg and Hardin hid the Miles investigation in their

respective offices for eight (8) years. The enterprise concealed multiple Title IX and criminal

violations of coaches and star football players from 2013 to 2020.

        Moreover, many of the RICO Defendants and RICO Actors played a pivotal role in the

hiring of the new LSU System President and Chancellor of the LSU Baton Rouge Campus in

2021 and, therefore, perpetuated the criminal enterprise.32 It is unreasonable to believe these

individuals would relinquish control of the LSU athletic department and its lucrative football

program to a President and Chancellor they handpicked.33 Without intervention from the court

and/or federal government, the associate in-fact enterprise will continue to represent an

existential threat to the safety of plaintiff, students, employees and faculty at LSU. Therefore,

assuming plaintiff’s allegations are true and viewing them in a light most favorable to plaintiff,

Miles’ motion to dismiss should be denied.

            e. Plaintiff pled a pattern of racketeering with continuity.

                    1. Lewis alleged a pattern with required relationships.

       In order to show relatedness plaintiff must simply show the racketeering predicate acts

“have the same or similar purposes, results, participants, victims or methods of commission, or

are otherwise are interrelated by distinguishing characteristics and are not isolated events.” Word

of Faith World Outreach Center Church, Inc. v. Sawyer, 90 F.3d 118, 122 (5th Cir. 1996). Here


32Doc. No. 8 ¶¶ 164 – 173
33It is unfathomable the RICO Defendants who have shown a willingness to violate federal and state law to control
the LSU Football program, will now turn over control of their crown jewel to a young African-American President
with no ties to the University or Louisiana.


                                                       11
         Case 3:21-cv-00198-SM-RLB                 Document 84          08/16/21 Page 12 of 20




each of the predicate act was done in furtherance of a conspiracy to avoid disclosing and/or

reporting sexual misconduct on the part of coaches and star players to local law enforcement and

Title IX investigators and to control and/or protect LSU Athletics and profits. Whenever a star

football player was accused of sexual and criminal misconduct, the RICO Defendants concealed

the investigation.34 From 2013 to present, Crochet, Barton, McKenzie, Segar, Ausberry and

various BOS members continue to participate in the operation and management of the

enterprise.35 Therefore, assuming plaintiff’s allegations are true and viewing them in a light

most favorable to plaintiff, Miles’ motion to dismiss should be denied.

                    2. Lewis alleged a pattern of continuity.

     To establish continuity, plaintiff must prove "continuity of racketeering activity or its

threat.” Word of Faith World Outreach Center Church, Inc. at 122. An open period of conduct

involves the establishment of a threat of continued racketeering activity. This may be shown

where there exists a "specific threat of repetition extending indefinitely into the future," or

"where it is shown that the predicates are a regular way of conducting defendant's ongoing

legitimate business." Id. at 122. Plaintiff’s well-pled Complaint show the associate-in- fact

enterprise operated from 2013 to present. Abraham v. Singh, at 356. There are multiple victims

of the enterprise racketeering conduct and the enterprise would have continued indefinitely had

plaintiff not filed her suit. 36 Id. The sole purpose of the associate in-fact enterprise was to conceal

sexual and criminal misconduct of coaches and star football players and maintain control of

LSU’s Athletic program. The predicate acts show, in addition to the persistent hostility to those

who reported, bribery, intimidating witnesses, concealing investigations and using mail and wire


34 Doc. No. 45 p. 12-14
35 Segar and Ausberry consistently engaged in predicate acts starting in 2013 and continued through 2021.
36 https://senate.la.gov/s_video/videoarchive.asp?v=senate/2021/03/032621SCWC_0;

https://senate.la.gov/s_video/videoarchive.asp?v=senate/2021/03/031021SCWC_0


                                                       12
         Case 3:21-cv-00198-SM-RLB                   Document 84          08/16/21 Page 13 of 20




fraud was the enterprise’s regular way of conducting business. The enterprise engaged in a

pattern of intimidation and retaliation against individuals who they deemed a threat, even their

fellow RICO Defendants. 37 Therefore, assuming plaintiff’s allegations are true and viewing

them in a light most favorable to plaintiff, Miles’ motion to dismiss should be denied.

            f. Lewis alleged predicate acts with particularity

         A pattern of racketeering requires at least two (2) acts of racketeering activity as

enumerated in 18 U.S.C. Section 1961. Plaintiff’s well-pled pleadings allege six (6) schemes of

racketeering and plaintiff’s RICO case statement lists 569 predicate acts of wire and mail fraud

undertaken in furtherance of the conspiracy. In each allegation where plaintiff alleges a

fraudulent scheme, she lists the time, place, content of the false representations as well as the

person making the misrepresentation and what that person(s) obtained. 38 In each mail and wire

fraud, plaintiff lists the time, place, content and person(s) using mail and wire fraud to further

the fraudulent schemes. In fact each wire and mail fraud is listed as a predicate act in the Doc.

No. 45-1 and is supported by exhibits attached to plaintiff’s Complaint.

         Moreover, reckless indifference for the truth suffices for conviction under mail and wire

statutes. Reasonable jurors can find the RICO Defendants conduct in this case was done in

reckless disregard for the truth. Babst v. Morgan Keegan & amp; Co., 687 F. Supp 255, 258

(E.D. La. 1988); Fed.R.Civ.P. 9 (b).

         Miles argues plaintiff failed to allege Miles was “remotely” part of any wire and mail

fraud scheme. This is patently false as Miles’ lawyers Ginsburg and Hardin participated in 91



37When  Joe Alleva wrote an email (Doc. No. 8-1, p. 52) to the President suggesting Miles be terminated for his
sexual misconduct, it was a breach of disloyalty the RICO Defendants could not tolerate. In April 2019, in a scene
reminiscent of the movie Godfather, Williams and Werner at Juban’s Restaurant plotted to whack Alleva’s
employment at LSU. See Doc. No. 8, ¶ 168
38 Doc No. 8 ¶¶ 148, 148; 152 through 163; Doc. No 45.




                                                         13
          Case 3:21-cv-00198-SM-RLB                   Document 84          08/16/21 Page 14 of 20




acts of mail and wire fraud. 39 Further, plaintiff in the next section state with specificity the facts

that support how each predicate act directly and proximately caused injury to plaintiff’s property

interest in her employment and business. Therefore, assuming plaintiff’s allegations are true

and viewing them in a light most favorable to plaintiff, Miles’ motion to dismiss should be

denied.

            g. Injuries to plaintiff’s business and property interest was directly and proximately
               caused by predicate acts of RICO Defendants.

          18.U.S.C. § 1341 (relating to mail fraud)

          18. U.S. § 1343 (relating to wire fraud)

          Plaintiff’s well-pled complaint and RICO case statement lists with specificity the

predicate acts that directly and proximately caused injury to her business and employment.40

The predicate acts of mail and wire fraud executed to conceal the Miles Investigation were the

direct and proximate cause of plaintiff being denied promotions, loss of bonuses, loss of benefits,

loss of pay increases, damage to her professional reputation. 41 Once Miles knew his egregious

behavior was concealed and his job protected by the enterprise, he retaliated against plaintiff. 42It

was reasonably foreseeable Miles would deny plaintiff pay raises and promotions and continue

to create a pervasive hostile working environment toward plaintiff.43

          Plaintiff lists multiple mail and wire frauds done in furtherance of the fraudulent PM-73

(Title IX) investigation. 44 Using the mail and wire to execute or attempt to execute a scheme to

defraud are predicate acts under RICO, even if plaintiff did not rely on a misrepresentation.


39 Doc. No. 45-1; Miles is attempting to separate his racketeering conduct by hiding behind his lawyer.
40 Doc. No. 45-1, p. 15, Section 5 (B) (iv ); “Scheme 1 and 6” Doc. 45-1 p. 1 – 22 and .Doc. No. 45-1 p. 40 -42
respectively.
41 Doc. No. ¶¶ 88, 101, 102, 200 (A) ; Doc. No. 45, p. 21 ¶ 3
42 Doc. No. ¶ 87, 88, 89,
43 Doc. No. 8 ¶¶ 87, 88
44 Doc. No. 45-1, p. 40 through 42; Doc. No. 8-1, p. 20 through 23




                                                         14
          Case 3:21-cv-00198-SM-RLB                     Document 84           08/16/21 Page 15 of 20




Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). It was reasonably foreseeable the

mail and wire frauds executed in furtherance of fraudulent PM-73 investigation would be used

by RICO Defendants to deny her pay raises and promotions. These injuries are concrete and her

losses are recoverable under RICO. 45

         U.S.C. §1513 (relating to retaliating against a witness, victim or an informant

         It is a violation U.S.C. §1513 for anyone to knowingly “damage the tangible property of

another person, or threatens to do so, with intent to retaliate against any person” for “any

testimony given or any record, document, or other object produced by a witness in an official

proceeding.” 18 U.S. Code § 1515 defines official proceedings “as it pertains to sections 1512

1513” in part “a proceeding before a Federal Government agency which is authorized by law.”

The Department of Education (DOE) promulgated the rules that governs Title IX

proceedings.46 Here, plaintiff’s well-pled complaint show she repeatedly reported Title IX

violations to Miriam Segar, who was designated as the Title IX officer per DOE regulations.47

Plaintiff’s well-pled Complaint shows the RICO Defendants retaliated against plaintiff for

providing testimony, records and documents in formal proceedings.48 Verge Ausberry

(Ausberry) stated to plaintiff in 2020 she would never be promoted because “you use the word




45 See Brandenburg v. Seidel, 859 F.2d 1179, 1187 (4th Cir. 1988) (loss of interest income), overruled on other grounds by
Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996); Haroco, Inc. v. American Nat’l Bank & Trust Co., 747 F.2d 384, 398
(7th Cir. 1984) (excessive interest charges); Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, 1168 n.4 (9th Cir. 2002) (workers
alleging reduced wages from hiring illegal workers had a “legal entitlement to business relations unhampered by schemes
prohibited by the RICO predicate statutes”); Miller v. Glen & Helen Aircraft, Inc., 777 F.2d 496, 498-99 (9th Cir. 1985)
(depletion of settlement amount paid to plaintiff); Robbins v. Wilkie, 300 F.3d 1208, 1211 (10th Cir. 2002) (economic
injury from interference with business and property damage), rev’d on other grounds, Wilkie v. Robbins, 127 S. Ct. 2588
(2007); Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1286-87 (11th Cir. 2006) (workers alleging reduced wages from
hiring illegal workers sufficiently alleged injury to their “business interests”)

46 Doc. No. 8-1, p. 8 – 15; Doc. No. 8 ¶¶ 47, 48, 49, 50
47 Doc No. 8-1, p. 36 ¶ 3, p. 66 ¶ 1
48 Doc No. 8 ¶ 77, ¶¶ 92 through 95, ¶101; Doc No. 8-1, p. 67 ¶ 1




                                                            15
         Case 3:21-cv-00198-SM-RLB                    Document 84          08/16/21 Page 16 of 20




Title IX too much.”49 DOE has launched two investigations into LSU’s failure to adhere to Title

IX guidelines. 50 Therefore, it was reasonably foreseeable when Miles and his co-conspirators

knowingly violated 18 U.S.C. § 1513, it would directly and proximately cause injury to her

property interest in her employment and business.

         18 U.S.C. 1512 (relating to tampering with a witness, victim, or an informant)

         It is a violation of 18 U.S.C. § 1512 for anyone to use physical force or the threat of

physical force against any person, or attempts to do so, with intent to influence, delay, or prevent

the testimony of any person in an official proceeding. Here, plaintiff’s continuous reporting of

Title IX violations represented an existential threat to the enterprise and Miles. 51 As a result

Miles threatened to punch plaintiff “in her motherfucking mouth” to influence, delay, or prevent

plaintiff’s testimony in Title IX proceedings.52 RICO Defendants then restructured plaintiff’s

immediate supervisor for promotion and salary purposes under Miles, who then denied plaintiff

pay raises and promotions.53 Therefore, it was reasonably foreseeable when Miles and his co-

conspirators knowingly violated 18 U.S.C. § 1512, it would directly and proximately cause

injury to plaintiff’s property interest in her employment and business.

         18.U.S.C. §1952 ( relating to interstate travel in aid of racketeering)

         In furtherance of the scheme to conceal the Miles Investigation RICO defendants used

interstate travel to aid in their racketeering scheme. 54 Miles’ lawyer Ginsburg travelled from

New York to New Orleans to meet with the complainant student, her father, and Taylor Porter



49 Doc. No. 8 ¶ 101
50 Doc. No. 45, p. 23 ¶ 1
51 Doc. No. 8 ¶101: Ausberry told plaintiff “people are afraid of you” in reference to plaintiff continuously reporting

Title IX violations.
52 Doc. No. 8 ¶ 89.
53 Doc No. 8 ¶ 88
54 Doc. No. 8 ¶145; Doc. No. 8-6, p. 1




                                                          16
            Case 3:21-cv-00198-SM-RLB            Document 84       08/16/21 Page 17 of 20




Defendants to facilitate the exchange of money to student to bribe her into dropping her Title IX

complaint against Miles.55 This predicate act was done to protect Miles to return to his job where

in retaliation he denied plaintiff promotions, pay raises and bonuses. It was reasonably

foreseeable when Miles and his co-conspirators knowingly violated 18 U.S.C. 1512, it would

directly and proximately cause injury to her property interest in her employment and business.

            Plaintiff through discovery will show the enterprise’s execution of predicate act 18

U.S.C. § 1951 and § 1503 were the direct and proximate cause of injuries to plaintiff’s property

interest to her employment and business.

            Plaintiff’s employment in NCAA college sports has been irreparably injured

            By any measurement Sharon Lewis had one of the most successful careers of any woman

and African-American executive in NCCA football history.56 However, subject to a fraudulent

PM-73 investigation, being named a defendant in a class action lawsuit and the subject of

national media coverage from LSU’s toxic sexual scandal has rendered her unemployable in

NCAA athletics. It was reasonably foreseeable RICO Defendants pattern of racketeering would

end in scandal and litigation and plaintiff’s property interest in her employment and business

would be damaged. Therefore, assuming the allegations in plaintiff’s Complaint are true and

viewing them in a light most favorable to plaintiff, RICO Defendants predicate acts were the

direct and proximate cause of injury to plaintiff’s property interest in her employment and

business and Miles’ motion to dismiss should be denied.

       V.      Lewis stated a valid conspiracy claim under Section 1962 (d)

            Anyone who agrees or conspires to pursue the same criminal objectives can be held liable

for a RICO violation. Salinas v. United States, 522 U.S. 52, 63-64 (1997). Here the evidence


55   Id.
56   Doc. No. 8 ¶ 24


                                                    17
             Case 3:21-cv-00198-SM-RLB             Document 84        08/16/21 Page 18 of 20




shows the conspirators agreed to (1) conceal the Miles investigation from the full Board of

Supervisors, local law enforcement, Title IX oversight and public documents request; (2) conceal

the written report in Taylor Porter Defendants, Ginsburg and Hardin’s law offices; and

(3) oppose any public documents request without exhaustive and costly litigation and final order

from the court.57 Each scheme alleged in plaintiff’s well-pled Complaint combined to assist the

enterprise in executing its illicit agreement around a common plan.

             Plaintiff’s well-pled pleadings show additional RICO Defendants opted into the

enterprise. Each conspirator had knowledge of the essential nature of the common plan and

engaged in an act to further the conspiracy. United States vs. Elliot, 571 F.2d 880, 903-04 (5th

Cir. 1978); United States v. Fattah, 914 F.3d 112, 168,169, 170 (3rd Cir. 2019); Salinas at 65.

Moreover, plaintiff does not have to prove the later RICO Defendants knew all of the details of

the unlawful enterprise or the number or identities of all of the co-conspirators. United States v.

Posada-Rios, 158 F. 3d 832, 858 (5th Cir. 1998). Nor is it necessary for plaintiff to prove each

RICO Defendant committed two predicate acts. Salinas at 64. Each RICO Defendant is liable for

the predicate acts carried out by their co-conspirator(s). Salinas at 65; United States v. Fattah at

169. Therefore, assuming the allegations in plaintiff’s Complaint are true and viewing them in a

light most favorable to plaintiff, she has shown the RICO Defendants reached an agreement and

each one of them undertook an act in furtherance of the conspiracy and Miles’ motion to dismiss

should be denied.

       VI.      Request For Judicial Notice

             Judicially noticed fact must be one not subject to dispute in that it is either (1) generally

known with the territorial jurisdiction of the trial court (2) accuracy cannot be reasonably



57   Doc. No. 8-2, p. 2


                                                       18
        Case 3:21-cv-00198-SM-RLB             Document 84        08/16/21 Page 19 of 20




questioned. Funk v. Stryker Corp., 631 F.3d 777, 783 (2011). When reviewing a motion to

dismiss, a district court ‘must consider the complaint in its entirety, as well as other sources

courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,

documents incorporated into the complaint by reference, and matters of which a court may take

judicial notice. Basic Capital Mgmt., Inc. v. Dynex Capital, Inc., 976 F.3d 585, 589 (5th Cir.

2020). Plaintiff respectfully requests the court take judicial notice of the investigative reporting

of Louisiana’s paper of record The Advocate on the current LSU sex scandal. RICO Defendants,

Actors and various Board of Supervisor members are quoted making statements that directly

impact this case. The Advocate’s reporting on this matter is generally known within the

territorial jurisdiction of the trial court. Various RICO Defendants and Actors are quoted

verbatim. Thus their accuracy cannot be questioned. Id. Plaintiff respectfully requests the court

take judicial notice of Louisiana Senate Committee on Women and Children hearings in Fn. 36

and Fn. 7 Miles terminated from Kansas. Id.

   VII.    Conclusion

      For the above stated reasons, plaintiff respectfully requests Miles' Motion to Dismiss

should be denied and a scheduling order be issued at the appropriate time allowing discovery to

move forward.

                                                      Respectfully submitted:

                                                       /s/ Larry English
                                                       Larry English, LSB No. 22772
                                                       LARRY ENGLISH, ATTORNEY AT LAW
                                                       423 W. 127 Street, 7th Floor
                                                       New York, New York 10027
                                                       917-531-3909
                                                       englishlaw2008@gmail.com

                                                       /s/ Tammye C. Brown
                                                       Tammye C. Brown, LSB No. 29108
                                                       CAMPBELL BROWN LAW & CONSULTING


                                                 19
       Case 3:21-cv-00198-SM-RLB           Document 84      08/16/21 Page 20 of 20




                                                   1220 E. Northside Drive, Suite 170-176
                                                   Jackson, Mississippi 39211
                                                   601-703-8911
                                                   601-703-8999 (fax)
                                                   tbrown@campbellbrownlaw.com



                                                   /s/ Bridget Brown
                                                   Bridgett Brown, LSB No. 18815
                                                   BROWN & ASSOCIATES
                                                   418 DeSoto Street
                                                   Alexandria, Louisiana 71301
                                                   lawyer4u.bridgett@gmail.com


                              CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was served on all counsel of record

using the Court’s CM/ECF system on August 16, 2021.


                                                   /s/ Larry English




                                              20
